--------------------------------------------------------------------------------

SECOND AMENDMENT AGREEMENT TO LAB FACILITIES AND SERVICES AGREEMENT

THIS AGREEMENT is dated for reference the 19th day of April, 2010.

 BETWEEN:         NATAC BIOTECH, S.L., a Spanish corporation having an address
at Calle Ana de Austria, 28660 Boadilla del Monte, Madrid, Spain        
(hereinafter called "Natac")   OF THE FIRST PART        AND:         CALECO
PHARMA CORP., a Nevada corporation having an address at Suite 410 – 103 East
Holly Street, National Bank Building, Bellingham, WA 98225.         (hereinafter
called "Caleco")   OF THE SECOND PART

WHEREAS:

A.            Natac and Caleco entered into a Lab Facilities and Services
Agreement (the “Lab Facilities and Services Agreement”) dated February 18, 2010
pursuant to which Natac has agreed to grant access to its laboratory facility
and procure certain laboratory services to Caleco in accordance with the terms
and conditions of the Lab Facilities and Services Agreement.

B.             On March 19, 2010, Natac and Caleco entered into an Amendment
Agreement to the Lab Facilities and Services Agreement whereby Caleco and Natac
agreed to extend the closing date to April 19, 2010 and extend all payment dates
by thirty days.

C.              Natac has agreed to further extend the Closing Date to May 19,
2010 and to further extend all payment dates and the term of the Lab Facilities
and Services Agreement.

NOW, THEREFORE, in consideration of the premises contained herein and the sum of
$10.00 paid by Caleco to Natac, the receipt and sufficiency are hereby
acknowledged, Natac and Caleco agree as follows:

1. Definitions. Except as otherwise set out herein, capitalized terms used in
this Agreement shall have the same meaning as specified in the Lab Facilities
and Services Agreement.         2. Amendment. The Lab Facilities and Services
Agreement be amended as follows:         (i) Section 2.2(b) of the Lab
Facilities and Services Agreement is replaced in its entirety with the
following:         “(b) issuance of a promissory note in the amount of 130,000
Euros, of which 80,000 Euros is payable on or before April 30, 2010 and 50,000
Euros is payable on or before May 19, 2010 (the “Closing Date”) (which
promissory note has been issued on February 10, 2010)”         (ii) Section
2.2(c) of the Lab Facilities and Services Agreement is replaced in its entirety
with the following:         “(c) 100,000 Euros on or before May 31, 2010, August
31, 2010, November 30, 2010 and February 28, 2011; and”


--------------------------------------------------------------------------------


(iii) Section 2.2(d) of the Lab Facilities and Services Agreement is replaced in
its entirety with the following:               “(d) 125,000 Euros on or before:
          (i) May 31, 2011, August 31, 2011, November 30, 2011 and February 29,
2012; and           (ii) May 31, 2012, August 31, 2012, November 30, 2012 and
February 28, 2013.”           (iv) Section 5.1 of the Lab Facilities and
Services Agreement is replaced in its entirety with the following:          
“5.1 The term of this Agreement shall commence on May 19, 2010 (the “Closing
Date”) and continue until May 31, 2013 (the “Term”)”           3. Monthly
Payments. During the period June 1, 2010 to August 31, 2010, Caleco may pay
monthly payments in lieu of quarterly payments with respect to any fees due
under the Lab Facilities and Services Agreement.           4. Extension of
Promissory Note. Natac agrees to extend the due date of the promissory note
dated February 10, 2010 in the amount of 130,000 Euros to April 30, 2010, in
respect of 80,000 Euros, and May 19, 2010, in respect of 50,000 Euros.          
5. No Other Modification. The parties confirm that the terms, covenants and
conditions of the Lab Facilities and Services Agreement remain unchanged and in
full force and effect, except as modified by this Agreement.           6.
Independent Legal Advice. This Agreement has been prepared by O’Neill Law Group
PLLC acting solely on behalf of Caleco, and Natac acknowledges that it has been
advised to obtain independent legal advice.           7. Successors and Assigns.
Except as otherwise expressly provided herein, the provisions hereof shall inure
to the benefit of, and be binding upon, the successors, assigns, heirs,
executors and administrators of the parties hereto.           8. Entire
Agreement. This Agreement constitutes the full and entire understanding and
agreement between the parties with regard to the subject hereof.           9.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

NATAC BIOTECH S.L.

/s/ Lourdes Marquez______________
By Its Authorized Signatory

CALECO PHARMA CORP.

/s/ John Boschert_________________
By Its Authorized Signatory

2

--------------------------------------------------------------------------------